                           Case 21-10474-MFW                 Doc 288      Filed 04/15/21        Page 1 of 1



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                              Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                            Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                             (Jointly Administered)
                                                         1
                                              Debtors.
                                                                             Ref. Docket No. 169


                              NOTICE OF CANCELLATION OF OMNIBUS HEARING

                            PLEASE TAKE NOTICE THAT, as no matters are scheduled to go forward, and

         with permission from the Court, the previously scheduled omnibus hearing on April 21, 2021 at

         11:30 a.m. (ET) has been CANCELLED.

             Dated: April 15, 2021                        YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                          /s/ Betsy L. Feldman
                                                          M. Blake Cleary (No. 3614) (mbcleary@ycst.com)
                                                          Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                                          Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                                          Betsy L. Feldman (No. 6410) (bfeldman@ycst.com)
                                                          Jared W. Kochenash (No. 6557) (jkochenash@ycst.com)
                                                          1000 N. King Street
                                                          Wilmington, Delaware 19801
                                                          Telephone: (302) 571-6600
                                                          Facsimile: (302) 571-1253

                                                          Counsel to the Debtors and Debtors in Possession



         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
               Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
               (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
               (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
               Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
               (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
               Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
               (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
               Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
               Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
               Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
               Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
28004452.1
